Case: 14-3119    Document: 17     Page: 1    Filed: 10/24/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  REBECCA M. CROSS,
                      Petitioner,

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                        2014-3119
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0831-12-0766-I-2.
                 ______________________

   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 PER CURIAM.
                         ORDER
     Rebecca M. Cross moves for reconsideration of the
 court’s July 31, 2014 order dismissing her petition.
     Any petition for review of a Merits Systems Protection
 Board decision must be filed within 60 days after the
 Board issues its decision and must be received by this
 court within that filing deadline.          See 5 U.S.C.
 § 7703(b)(1)(A), Pinat v. Office of Pers. Mgmt., 931 F.2d
 1544, 1546 (Fed. Cir. 1991), Fed. R. App. P. 25(a)(2)(A).
 This filing period is “statutory, mandatory, [and] jurisdic-
Case: 14-3119         Document: 17   Page: 2   Filed: 10/24/2014



 2                                                CROSS   v. OPM



 tional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336
 (Fed. Cir. 1984). Cross’s petition concerning the Board’s
 final order was received by this court after the statutory
 deadline for filing a petition. Because Cross’s petition
 was not received by this court within 60 days of the date
 of the Board’s decision, the court has no authority to hear
 the case, regardless of Cross’s arguments as to her efforts
 to ensure the timely delivery of her petition.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26